Title: From Alexander Hamilton to James McHenry, 18 March 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Private
            Dr Sir,
            New York March 18th. 1799
          
          If my memoranda be right I sent Wilkinsons letter, by duplicates through you. If so I presume it is not necessary for the certainty of conveyance to send a triplicate. If I am mistaken in the first idea, or if any thing more is requisite, be good enough to say—If otherwise no reply
          It is very extraordinary that I receive no acknowlegement of my letters from the commandant at Fort Mifflin (Elliot I believe) Duplicates went through you. Can you inform me? Has not this officer too strong a love of Independence?
          Mr. Tracy seems to have understood you that it was left to my discretion to begin the business of recruiting whenever I thought proper—I have not so understood the matter—If this be your idea be so good as to express it
          Yrs. Affecy
          
            A Hamilton
          
          James Mc. Henry Esq.
        